López Vilanova, Juez Ponente
TEXTO COMPLETO DE LA RESOLUCION
El 2 de septiembre de 1997, se refiere a este Panel el recurso de epígrafe presentado ante este *594Tribunal el 7 de agosto de 1997.
Se recurre de una Resolución del Tribunal de Primera Instancia, Sala Superior de Ponce (Hon. Leida González Degró), que declaró sin lugar una Moción de Desestimación y/o Sentencia Sumaria presentada por los aquí peticionarios.
En dicha resolución el tribunal denegó, además, la "Solicitud de Sentencia Parcial" presentada por la parte aquí recurrida.
El 14 de agosto de 1997 los recurridos presentaron un escrito en oposición a la petición de certiorari que nos ocupa.
Evaluados los escritos de ambas partes, los voluminosos apéndices, a la luz de la fundamentada Resolución de Instancia y el derecho aplicable, se deniega el auto solicitado.
I
Surge del recurso que los aquí recurridos presentaron una demanda en daños y perjuicios donde reclaman por los daños sufridos como consecuencia de una caída que sufrió la señora Mangual y su hija de tres (3) años de edad en las escaleras del edificio donde ubica la oficina del peticionario. Como consecuencia de la caída, se alega en la demanda, que la menor sufrió fracturas del fémur, clavícula, muñeca y en el cráneo. Luego de múltiples incidentes procesales -incluyendo la conferencia con antelación ajuicio y descubrimiento de prueba- los allí demandados solicitaron que se desestimara la demanda y/o se dictara sentencia sumaria apoyados en dos (2) reclamos: (1) que no existe relación entre las alegadas acciones u omisiones de uno de los co-demandados, el doctor Scarano García, y los daños reclamados, y (2) que la acción de los demandantes mayores de edad está prescrita.
Los demandantes (aquí recurridos) se opusieron a lo solicitado mediante fundamentada moción. Solicitaron se dictara sentencia sumaria a su favor en cuanto al aspecto de la responsabilidad de la parte demandada. Esgrimidos los escritos, incluyendo la duplica de los aquí peticionarios, el Tribunal denegó lo solicitado.
En su escrito ante nos los peticionarios reclaman, en síntesis, que el Foro recurrido incidió al determinar que en este caso existen aún varias controversias de hechos que ameritan ser dilucidadas en una vista evidenciaría y al determinar que la acción no está prescrita. No estamos de acuerdo.
II
Como es sabido, la Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, R. 36.3, dispone que se dictará sentencia sumaria inmediatamente, si las alegaciones, deposiciones, contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente. Rodríguez v. Srio. de Hacienda, 94 J.T.S. 20, Opinión de 7 de marzo de 1994; Toledo Maldonado v. Cartagena Ortiz, 92 J.T.S. 173, Opinión de 21 de diciembre de 1992; Rivera Santana v. Superior Packaging Inc., 92 J.T.S. 165, Opinión de 9 de diciembre de 1992; Méndez Arocho v. El Vocero, 92 J.T.S. 94, Opinión de 30 de junio de 1992; Corp. of the Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986). El propósito cardinal de esta regla es el de promover una solución justa, rápida y económica del litigio abreviando la disposición de pleitos que por no envolver una controversia genuina de hechos materiales hace innecesaria la celebración del juicio en su fondo. Usada con sabio discernimiento resulta ser un mecanismo valioso para descongestionar los calendarios judiciales. Padín v. Rossi, 100 D.P.R. 259, 263 (1971); Roth v. Lugo, 87 D.P.R. 386, 892 (1963); Cuevas Segarra, Práctica Procesal Puertorriqueña, Publicaciones J.T.S., Vol. II, pág. 182; Tello v. Eastern Airlines, 119 D.P.R. 83, 86 (1987). La sentencia sumaria es un remedio extraordinario que sólo debe ser concedido cuando el promovente ha establecido su derecho con claridad y ha quedado demostrado que la otra parte no tiene derecho a lo que reclama bajo cualquier circunstancia que resulte discernible de las alegaciones que no hayan sido refutadas por la evidencia presentada con la moción. La sentencia sumaria sólo debe dictarse en casos claros, cuando el tribunal tenga ante sí la verdad sobre todos los hechos pertinentes. Corp. Presiding Bishop, supra; Aquellos Aseguradores de Lloyd’s of London v. Cía. de Desarrollo Comercial de P.R., 90 J.T.S. 60, Opinión de 30 de abril de 1990; Rodríguez Meléndez v. *595Supermercado Amigo, 90 J.T.S. 50, Opinión de 24 de abril de 1990.
Quien solicita la sentencia sumaria viene obligado a demostrar que no hay controversia genuina de hecho a ser juzgada y es deber del juzgador determinar si existe una controversia de hecho sustancial. Valcourt Questell v. Tribunal, 89 D.P.R. 827 (1964). Cuando existe duda en cuanto a la existencia de una controversia real, la misma debe resolverse en contra de la parte que la solicita. Roth, supra; Valcourt Questell, supra. En el presente caso el tribunal encontró que no existe controversia sobre la fecha, hora y lugar del accidente, la especialidad del médico, ubicación de su oficina, que el edificio no tiene ascensor, y los pacientes usan las escaleras.
Tampoco hay controversia de que la niña sufrió severos daños en la caída, ni del límite que cubre la póliza comercial del demandado.
En su fundamentada resolución, la ilustrada sala de instancia señaló a la página 3 lo siguiente:

"La parte demandante ha alegado que existe responsabilidad de la parte demandada por su omisión de proveer unas facilidades de oficina adecuadas para el tipo de pacientes que allí se atienden. Tratándose de una acción al amparo del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. See. 5141, bajo este artículo y la jurisprudencia interpretativa del mismo, se ha resuelto que en reclamaciones por caídas, la parte demandante tiene que probar la existencia de una condición de peligrosidad que ocasionó la misma. La parte demandante tiene la obligación de poner al tribunal en condiciones de poder hacer una determinación clara y específica sobre negligencia, mediante la presentación de prueba respecto a la alegada negligencia. Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985).

En el presente caso tenemos meras alegaciones de ambas partes. Como es sabido, meras alegaciones no hacen derecho. Flores v. Municipio de Caguas, 114 D.P.R. 521. Este tribunal determina que de las alegaciones en la demanda, así como de las mociones de sentencia sumaria y los documentos que obran en autos, surgen varias controversias de hechos que ameritan ser dilucidadas en una vista evidenciaría. Mencionamos, entre otras, la verdadera causa de la caída de la co-demandante Isabel Mangual y de su hija Carilys; la condición de la niña antes del accidente; posibilidad de que el co-demandado Dr. Scarano pudiese evitar el accidente."
La documentación que acompaña el presente escrito no demuestra que el Foro recurrido se haya excedido en el ejercicio de su discreción al así resolver.
En su disenso la minoría enfatiza que no hay controversia en este caso, toda vez que no ve cómo podía el peticionario evitar el accidente y que, al denegar la sentencia sumaria solicitada, estamos enviando un mensaje a los tribunales de instancia y a los litigantes que descarten su uso. Sobre lo anterior bastaría con señalar que los casos se resuelven a base de las particulares circunstancias de los mismos. Consideradas las del que nos ocupa, debe recordarse que [e]l requisito de previsión "no significa que debieron haberse previsto el peligro preciso o las consecuencias exactas que surgieron....Cuando se concluye que un hombre pudo de manera general haber previsto consecuencias de cierta clase, no le salva decir que no pudo prever el curso preciso o la total extensión de las consecuencias, de esa clase, que en realidad sucedieron." Hernández v. La Capital, 81 D.P.R. 1031, a las páginas 1041-1042 (citas omitidas; puntos suspensivos en el original).
En lo que refiere al planteamiento de prescripción tampoco incidió el tribunal. La prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor o por cualquier acto de reconocimiento del deudor. (Artículo 1873 del Código Civil, 31 L.P.R.A. See. 5303).
En este caso no está en controversia que el accidente ocurrió el 30 de diciembre de 1993.
La posición del peticionario es que la acción está prescrita toda vez que, a su juicio, la carta que envió el demandante al agente general de Seguros Triple S, no interrumpió el término prescriptivo. No tiene razón.
*596Surge del apéndice que acompaña el recurso (Exhibit E págs. 265-266) que el 27 de julio de 1994, es decir, siete (7) meses después del accidente, el licenciado Mariano Vidal Sáenz en representación de los allí demandantes, cursó una carta certificada con acuse de recibo a Enrique Vázquez Insurance Inc., agente general de la co-demandada Seguros Triple S en los siguientes términos:

"Estimados señores:


Nuestra oficina representa al matrimonio compuesto por la Sra. Isabel Mangual Santiago y el Sr. Carlos Roberto Velázquez Brunet, así como a la menor Carilys Velázquez Mangual, hija bajo la patria potestad y custodia de aquéllos.


Se nos ha informado que vuestra compañía tenía suscrita allá para el 30 de diciembre de 1993 una póliza de seguro de responsabilidad pública sobre el Edificio San Gerardo, sito en la calle Concordia de Ponce, a nombre del Dr. Genaro Scarano. Sirva la presente para reclamar por los daños experimentados por nuestros clientes a raíz de los eventos que se relatan a continuación:


El jueves 30 de diciembre de 1993 la Sra. Isabel Mangual Santiago llevó a su hijita Carilys, de cuatro años para aquella fecha, a la oficina del referido galeno, a los fines de que realizara una evaluación neurológica. A las 10:45 a 11:00 am., la Sra. Mangual decidió salir un momento de la oficina, que ubica en el segundo piso del edificio en cuestión. Dado que la niña sufre de una condición que le impide caminar, su madre la tuvo que cargar en sus brazos al bajar las escaleras, por no contar el edificio con ascensor ni escaleras automáticas. Habiendo llegado al descanso de la escalera, cuando se disponía a bajar al próximo escalón, miró para asegurarse de afirmar seguro, mas sintió que el pie se le fue en blanco y acto seguido se fue de frente escaleras abajo. La niña rodó detrás de ella y en un momento determinado le pasó por encima a su madre.


La causa próxima del accidente radicó .en la inadecuacidad de los escalones, al ser la pisada de éstos demasiado alta. De igual manera el Dr. Scarano debió haber previsto que alguien podría tener un accidente, bien fuera un paciente que intentara bajarlas solo, o acompañado por alguien.


Como consecuencia de la caída la Sra. Isabel Mangual Santiago experimentó múltiples traumas corporales, así como sufrimientos y angustias mentales, al igual que su esposo, por los daños físicos que sufriera Carilys a raíz del accidente. Carilys sufrió fracturas en ambos fémurs, en la clavícula, muñeca y cráneo con consiguiente formación de coágulos en el cerebro. La niña estuvo hospitalizada desde el 30 de diciembre de 1993 hasta el 12 de enero de 1994 en el Hospital Dr. Pila. Estuvo además enyesada de ambas piernas por aproximadamente dos meses. Al día de hoy Carilys continúa con problemas relacionados a dicha caída.


Los padres de la menor han experimentado daños y pérdidas económicas al tener que pedir dinero a préstamos con el objeto de sufragar el tratamiento médico relacionado con el accidente del 30 de diciembre de 1993.


Como representantes legales de la familia Velázquez Mangual, nos encontramos dispuestos a dialogar con el propósito de llegar a un acuerdo compensatorio que evitara la radicación de una demando, ante los tribunales.


Atentamente,


(fdo) Mariano Vidal Sáenz"

El 2 de septiembre de 1997, el señor Carlos R. González, ajustador independiente de seguros, cursó una carta al licenciado Vidal Sáenz aludiendo a la dirigida por éste a Enrique Vázquez Insurance. Junto a la misma le envió un formulario de "Autorización para Emitir Información Médica" para ser devuelto con la información que se le especificaba (véase Exhibit E, página 268). Surge de la carta, que al pie de la misma el ajustador González indica que está enviando copia a Seguros Triple S. Se indica el número de reclamación de Triple S (SSS-94-0004). González le informó en la carta al licenciado Vidal que tan pronto se le envíen los formularios de autorización que remitió, "nos volveremos a comunicar con usted para concertar una cita y discutir el caso en los méritos."
*597Dicha carta fue contestada por el licenciado Vidal el 23 de septiembre de 1994. Acompañó con la misma las tres "autorizaciones” solicitadas por el ajustador.
Posteriormente, los aquí apelados presentaron el 13 de julio de 1995 la demanda objeto de este caso.
El reclamo de los peticionarios de que la acción está prescrita no encuentra apoyo. Los propios documentos sometidos por éstos así lo refutan.
La carta que envió el licenciado Mariano Vidal en representación de los aquí apelados constituyó un reclamo extrajudicial que interrumpió el plazo prescriptivo de un año que dispone el Artículo 1868 del Código Civil. En esa fecha comenzó un nuevo plazo prescriptivo que finalizaba el 27 de julio de 1995. Catorce días antes de vencido el mismo, el 13 de julio de 1995, se presentó en instancia la demanda. Forzoso resulta concluir que la desestimación solicitada es improcedente como cuestión de derecho.
III
Con estos antecedentes se deniega el auto solicitado. La Resolución emitida por la Ilustrada Sala de Instancia es esencialmente correcta.
El juez Cordero disiente mediante voto separado.
Notifíquese.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General